719 S.E.2d 20 (2011)
Tammy ALLISON, Employee
v.
WAL-MART STORES, Self-Insured Employer (Claims Management, Inc., Third Party Administrator).
No. 285P11.
Supreme Court of North Carolina.
November 9, 2011.
M. Duane Jones, Charlotte, for Walmart Stores, et al.
Sean C. Cobourn, for Allison, Tammy.

ORDER
Upon consideration of the petition filed by Defendant on the 12th of July 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."
Upon consideration of the petition filed on the 12th of July 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."